Citation Nr: 1426388	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-10 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial compensable evaluation for hypertension.  

2. Entitlement to an initial evaluation in excess of 10 percent for hypertension.

3. Entitlement to a higher initial evaluation than 10 percent for status-post lumbar surgery with laminectomy at L5 and S1 levels, and degenerative discs and degenerative joint disease of the lumbar spine.

4. Entitlement to a higher evaluation for numbness, right foot, evaluated at 10 percent prior to January 18, 2013, and 20 percent since then.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active military service from January 1981 to June 1981, and from August 1985 to February 2007. This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A Board videoconference hearing was held in January 2013, the transcript of which is of record.

Both the Veterans Benefits Management System (VBMS) and Virtual VA  paperless claims processing systems contained documents regarding this appeal.  The Virtual VA records included recent VA outpatient treatment records, with some recent blood pressure readings (incidentally, well below that recognized as compensable), not yet considered by the RO pursuant to a Supplemental Statement of the Case (SSOC) or other adjudicative action.  This is addressed more fully below; the Board remands the issue in part while granting in part.  Nor is there inherent prejudicial impact regarding the increased rating for lumbar spine claim, as the Board is already remanding this claim back to the Agency of Original Jurisdiction (AOJ) for further development. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the AOJ, the Board must consider whether the veteran has been prejudiced).

Additionally, a December 2011 RO rating decision continued the assignment of a 10 percent evaluation for right foot numbness.  The RO then issued a December 2013 rating decision increasing the assigned evaluation to 20 percent, effective January 18, 2013; this adjustment is reflected in the characterization of the contested issue as designated on the title page above.        

During the January 2013 Board hearing, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). The claim is not inextricably intertwined with one particular increased rating issue currently on appeal; rather it is associated with all service-connected disabilities.  The Board thus does not yet have appellate jurisdiction of this matter.  The issue is referred to the RO for initial adjudication and consideration.  

The claims for increased ratings for lumbar spine disorder, right foot numbness, and hypertension (in excess of 10 percent only) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran's hypertension involves a documented history of diastolic blood pressure predominantly 100 or more, and currently requiring continuous medication for control. 


CONCLUSION OF LAW

The criteria are met to establish an initial 10 percent evaluation for hypertension. See 38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.104, Diagnostic Code 7101 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.            §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2013).

In regard to the claim on appeal for a higher initial evaluation for service-connected hypertension, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim for service connection for hypertension has been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

The Virtual VA records included recent VA outpatient treatment records, with some recent blood pressure readings not yet considered by the RO. This is addressed more fully in the remand below.  Additionally, there is no prejudicial impact regarding the increased rating for lumbar spine claim, as the Board is already remanding this claim back to the AOJ for further development. See Bernard, 4 Vet. App. at 394.

The RO has taken appropriate action to comply with the duty to assist the Veteran in this case, including obtaining extensive service treatment records (STRs), VA outpatient records and arranging for the Veteran to undergo VA Compensation and Pension examinations. See 38 C.F.R. § 4.1. The examinations are adequate as they include consideration of all symptoms relevant to rating the claims and include a thorough interview and examination of the Veteran.  In furtherance of her claim, the Veteran provided several personal statements, and testified at a Board videoconference hearing. There is no indication of any further available evidence or information which has not yet already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim being decided herein have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. Accordingly, the Board will adjudicate the claim on the merits.

Merits of the Claim for Increased Rating for Hypertension

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. See Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, hypertension is assigned a 10 percent rating for diastolic blood pressure predominantly 100 or more, or systolic blood pressure predominantly 160 or more.  A 20 percent rating is warranted for diastolic pressure of predominantly 110 or more, or; systolic pressure that is predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure that is predominantly 120 or more. A 60 percent rating is assigned where diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104 (2013). 

A note to the rating criteria provides that a 10 percent rating is the minimum evaluation for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control. Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. Further addenda to the rating criteria provide that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease.

A 10 percent initial evaluation for hypertension is warranted.  Based on the Veteran's competent and credible testimony that is supported by the VA medical records, since the March 1, 2007 effective date of service connection, barring a brief period of cessation in or around 2008, the Veteran has continually been on antihypertensive medication since 2003. Moreover, in or around 2003, just prior to starting medication, the Veteran's STRs reflect several blood pressure readings with diastolic readings of predominantly 100 or more. Whereas this is rather remote medical history, resolving reasonable doubt in the Veteran's favor, pursuant to 38 C.F.R. § 4.3, there is sufficient indication of a history of diastolic blood pressure predominantly 100 or more requiring continuous medication for control, under which circumstances the minimum evaluation of 10 percent is assigned.  

The Board notes that the issue of whether an evaluation in excess of 10 percent is warranted at any time in the appeal period remains on appeal; the original issue has been bifurcated and is remanded for consideration of additional records by the AOJ.  See 38 C.F.R. § 19.37(a) (2013).


ORDER

An initial 10 percent evaluation for hypertension is granted, subject to the law and regulations governing the payment of VA compensation benefits.  

REMAND

Regarding the claim for an increased rating for a lumbar spine disorder, a more recent portrayal of the disability is required, given that the last pertinent VA examination was conducted in 2011, some three years ago, and the Veteran has reported symptoms that indicate worsening.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

Regarding the claim for an increased rating for hypertension (in excess of 10 percent), remand is required so that the AOJ may review new records.  See 38 C.F.R. § 19.37(a). 

Regarding the claim for an increased rating for a right finger disorder, remand is required for issuance of a statement of the case.  The Veteran filed an October 2012 correspondence which is construed as a timely Notice of Disagreement (NOD) with the December 2011 RO rating decision continuing the assignment of a 10 percent evaluation for numbness, right foot. Under such circumstances, the RO must issue an SOC to the Veteran as the next stage in the appellate process.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, these claims are REMANDED for the following action:

1. Obtain from the Houston, Texas VA Medical Center (VAMC) and associated facilities all outpatient treatment records pertaining to the Veteran dated since             December 2013, and associated these records with           the claims file, or in the alternative the "Virtual VA" electronic file.

2. After any records are associated with the claims file, schedule the Veteran for a VA orthopedic examination to determine the current severity of her service-connected lumbar spine disability. The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the service-connected lumbar spine disability. In evaluating the Veteran, the examiner must report complete range of motion findings for the affected region of the spine. The examiner must indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured area is used repeatedly over a period of time. The examiner must determine whether the thoracolumbar spine exhibits weakened movement, excess fatigability or incoordination. These determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination.

The VA examiner is requested to give as thorough consideration as possible to question of whether there is additional range of motion loss attributable to pain, weakness, or other forms of functional loss.  Please express any consequent limitation of motion in terms of exact loss of degrees of range of motion.

3. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, readjudicate the claims on appeal for increased evaluation for a lumbar spine disability and for an increased evaluation for hypertension (only in excess of 10 percent), based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

5. Then issue a Statement of the Case addressing the issue of entitlement to a higher evaluation for right foot numbness. Only if the Veteran submits a timely Substantive Appeal addressing this issue should it be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.             §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


